Citation Nr: 1647440	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  07-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected bilateral knee disability.


WITNESS AT HEARING ON APPEAL

Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1985 to October 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran twice testified at hearings at the RO, initially in January 2008 before a local hearing officer and more recently in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of both hearings are of record.

The Board denied the Veteran's service connection claim for a low back disability in a June 2015 decision.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an order granting a Joint Motion for Remand which vacated the Board's June 2015 decision.  The Court since has returned this claim to the Board for necessary further development, and the Board, in turn, is remanding it to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As already alluded to, more development is required in this case as concerning the claim for service connection for a low back disability.  The July 2016 Joint Motion for Remand found that the Board failed to support its decision with an adequate statement of reasons and bases.  Specifically, it was noted that the Board denied the Veteran entitlement to service connection for a low back disability, in part, based on its finding that the earliest documented post-service complaints of back pain were in January 1997, more than two years after the Veteran's discharge from active duty service.  It was further noted that the Veteran submitted a claim for entitlement to service connection for a low back condition in January 1995, a few months after his separation from service.  The Joint Motion for Remand determined that this evidence was at odds with the Board's finding that the "earliest documented complaints of back pain, post service, were in January 1997" and undermined the Board's finding that prior to 1997, the Veteran was not attributing his low back disability to military service.  As such, remand was warranted for the Board to discuss this evidence.  

The record on appeal contains a February 2008 VA examiner's opinion addressing the Veteran's claim for direct service connection.  The Board notes that in light of the July 2016 Joint Motion for Remand, this opinion is inadequate to adjudicate the Veteran's claim.  In particular, the February 2008 VA examiner opined that the Veteran's then-current lumbar strain was not associated with any prior injury sustained during his active duty service.  The Veteran's in-service injuries were characterized as overuse and lumbar strains with no identified chronic residuals.  The examiner also stated the Veteran had "no problems with his back" from 1993 until his involvement in motor vehicle accidents in 1997 and 1998, as well as an incident in which he was attacked by his boss on the job in early 2000.  The examiner therefore concluded the Veteran's low back disability was more likely related to the post-service motor vehicle accidents and work injury.

The evidence of record indeed reflects that the Veteran initially sought compensation in January 1995 for an upper and lower back condition.  As highlighted by the Joint Motion for Remand, this application is evidence of the Veteran's complaint of some sort of upper and lower back problems shortly following discharge from active duty service and prior to intercurrent motor vehicle accidents in 1997 and 1998.  As such, the Veteran's January 1995 application for benefits contradicts the February 2008 VA examiner's rationale stating that no problems existed with the Veteran's back during this time period.  

Consequently, a remand is needed for a VA examiner to provide an opinion on whether the Veteran's present low back disability is directly related to documented in-service back injuries, with supplemental comment on the relevance of the Veteran's January 1995 application for benefits for an upper and lower back condition.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since November 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated from November 2011 to the present.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Following the above-noted development, if available, have the February 2008 VA compensation examiner submit a supplemental (addendum) opinion concerning the nature, extent, and etiology of the Veteran's claimed low back disability.  The examiner must review the entire record again, to specifically include a complete copy of this remand, and the July 2016 Joint Motion for Remand.  Based on a review of such evidence, the examiner should provide an opinion on the following question: 

Is it as likely as not (probability of 50 percent or greater) that any of the Veteran's diagnosed low back disabilities had their onset or are otherwise related to his active duty service?

Throughout the claims period, VA and private clinical records document treatment for chronic low back pain and diagnoses of lumbosacral strains and degenerative disc disease.  See, e.g., February 2008 VA examination, January 2004 MRI review by Dr. Z.C.  
 
The opinion provided thus far has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the February 2008 VA examiner stated the Veteran had "no problems with his back" from 1993 until his involvement in motor vehicle accidents in 1997 and 1998, as well as an incident in which he was attacked by his boss on the job in early 2000.  However, the examiner did not consider the relevance of a January 1995 application for benefits in which the Veteran sought entitlement to service connection for an upper and lower back condition.  As noted in the July 2016 Joint Motion for Remand, this application provides evidence of the Veteran's complaints of some sort of back problems during the period of time between discharge from active duty service and his intercurrent injuries in 1997 and 1998, and thus contradicts the rationale provided in the February 2008 VA opinion on this issue.  

All opinions provided must include a complete rationale specifically addressing the concerns indicated in this remand and its directives, as well as in the Court-granted Joint Motion for Remand, with citation to supporting factual data and medical literature, as appropriate.

If an opinion cannot be rendered without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying that he/she cannot respond will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

If, for whatever reason, the February 2008 VA examiner is no longer available to provide this additional comment (supplemental or addendum opinion), then forward the file to another examiner possessing the necessary qualifications and expertise.  If necessary, schedule the Veteran for an additional VA examination.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.














The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




